DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In particular, claim 17 requires the content of the non-halogen based flame retardant to be 11 mass% or more which is already required by amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (JP 2017/019274) in view of Li et al. (US 2018/0327558). 
Regarding claim 1, Horio teaches a decorative sheet including a laminate including a base sheet, a transparent resin layer and a surface protecting layer (“a decorative sheet for laminating”) (Paragraph [0013]). The base sheet and the transparent resin layers contain non-halogen based thermoplastic resins (“the decorative sheet comprises non-halogen based thermoplastic resin containing layers”) (Paragraph [0013]). The base sheet may contain flame retardants (Paragraph [0026]). The base sheet may have a thickness of 40 to 100 microns and the transparent resin layer may have a thickness of 90 to 130 microns resulting in a total thickness of the two layers being 130 to 400 microns (“the total thickness of the non-halogen based thermoplastic resin containing layers (x) is 120 microns or more”) (Paragraphs [0027] and [0036]).
Horio is silent with respect to the base sheet having a non-halogen based flame retardant in an amount of 11% by mass or more.
Li teaches a halogen free resin composition which includes 5 to 40 parts by weight of a halogen-free flame retardant, preferably 20-22 parts by weight (Pg. 2, Paragraph [0013]). The halogen-free flame retardant is provided due to halogens causing the release of a toxic and corrosive gas (Pg. 1, Paragraph [0002]). The composition additionally includes the following components: 50-100 parts of an epoxy resin, 20-70 parts of benzoxazine, 5-40 parts of a polyphenyl ether, 5-30 parts of styrene-maleic anhydride, 0.2-5 parts of a curing accelerator, and 20-100 parts of a filler (Pg. 2, Paragraph [0013]). Therefore, the percentage of the halogen-free flame retardant is from 1.4% (5 parts/350 parts) to 24% by weight (40parts/165.2 parts). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the base sheet with a flame retardant such that the flame retardant is 
With respect to the limitation of “laminated on a base having a thermal conductivity of less than 0.1 W/mK on a side to which the decorative sheet in bonded,” it appears as though this limitation describes an end use of the decorative sheet and does not further structurally describe the decorative sheet. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Regarding claim 2, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claim 1. 
Li further teaches the flame retardant may be ammonium phosphate (“phosphorus or nitrogen based flame retardants”) (Pg. 3, Paragraph [0028]).
Regarding claim 16, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight, or 1.4% to 24%, of the flame retardant for the flame retardant characteristics 
Regarding claims 4 and 17, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claims 1-2 (“40% by mass or less”). 
Regarding claims 5 and 18, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claims 1-2. As discussed above, the decorative sheet includes a transparent resin layer which has a thickness of between 90 and 300 microns. 
Regarding claims 6-9 and 19-20, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claims 1-2. 
As discussed above, the decorative sheet includes a surface protecting layer. The surface protecting layer may have a thickness of 20 to 40 microns (Paragraph [0040]). The surface protecting layer may be formed from an ionization radiation curable resin formed with electron beams (Paragraphs [0051]-[0052]).
Regarding claim 10, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claims 1 and 6. 
The decorative sheet may further contain fine particles that have a size larger than the thickness of the surface protecting layer (Paragraph [0040]). 
Regarding claim 12, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 21, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight, or 1.4% to 24%, of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claim 1 (“wherein the content of the non-halogen based flame retardant in the layer containing a non-halogen based flame retardant is 18.8 mass% or more”).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (JP 2017/019274) in view of Li et al. (US 2018/0327558) with “Thermal conductivity of some selected materials and gasses” as an evidentiary reference. 
Regarding claims 14-15, Horio in view of Li teaches the decorative sheet as discussed above with respect to claim 1. The decorative sheet may be used as a decorative board by means of lamination on a cork sheet (Paragraph [0011]). The table in “Thermal conductivity of some selected materials and gasses” teaches cork as having thermal conductivity values of 0.043, 0.044 and 0.07 W/mK. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (JP 2017/019274) in view of Li et al. (US 2018/0327558), as applied to claim 10, as further in view of Smith (EP 0,235,914)
claim 11, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claims 1 and 10. 
Horio is silent with respect to the fine particles being in the form of a vesicle formed by a supercritical reverse phase evaporation method.
Smith teaches the incorporation of solid beads or hollow spheres into a radiation curable component enabling a textured appearance and increased abrasion resistance (Pg. 1, Lines 49-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the fine particles of the surface protecting layer, which may be formed from an ionization radiation curable resin such that they are hollow spheres providing increased abrasion resistance and a textured appearance, as taught by Smith. With respect to the limitation regarding “formed by a supercritical reverse phase evaporation method,” this limitation appears to be a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the final product appears to be the fine particles which are in the shape of a vesicle or are hollow, which is taught by the combination of Horio and smith as discussed above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (JP 2017/019274) in view of Li et al. (US 2018/0327558), as applied to claim 1, as further in view of Boday et al. (US 2013/0338280).
Regarding claim 13, Horio in view of Li teaches the decorative sheet with the 20 to 22 parts by weight of the flame retardant for the flame retardant characteristics without producing a toxic gas as discussed above with respect to claim 1. 
Horio is silent with respect to the fine particles being in the form of a vesicle formed by a supercritical reverse phase evaporation method.
Boday teaches a flame retardant which is encapsulated by a polymer (Pg. 1, Paragraph [0001]). The flame retardant may inhibit fire or combustion on or near a polymer material after upon rupture of the capsule containing the polymer material (Pg. 1, Paragraphs [0014]-[0015]; Fig. 1B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the halogen free flame retardant such that the flame retardant is encapsulated in a polymer in order to inhibit fire or combustion on or near a polymer material after upon rupture of the capsule containing the polymer material, as taught by Boday. With respect to the limitation regarding “formed by a supercritical reverse phase evaporation method,” this limitation appears to be a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-20 of copending Application No. 16/969,003 in view of Horio et al. (JP 2017/019274) and Li et al. (US 2018/0327558)
Claim 1 of the copending application teaches a decorative sheet with a plurality of non-halogen layers.
The claims of the copending application are silent with respect to the equation (I) being met and the content of the non-halogen based flame retardant which are taught by Horio and Li as discussed above in the 35 U.S.C. 103 rejection of claim 1.
Additionally, claims 2 and 4-21 are taught by claims 4-20, Smith and Boday as discussed above in the 35 U.S.C 103 rejections of claims 2 and 4-21.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
On pages 7-8, applicant argues that Li fails to teach the decorative sheet of claim 1 such that Li only teaches compositions which includes a non-halogen based flame retardant. Additionally, the examples of Li only teach 10.9 percent in the compositions which does not overlap with the newly claimed range of 11 mass% or more. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783